UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6570



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN ARDEN RICHMOND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    David A. Faber, Chief
District Judge. (5:99-cr-00239; 5:03-cv-00076)


Submitted: June 15, 2006                        Decided: June 21, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Arden Richmond, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Brian Arden Richmond seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.              The order is

not   appealable    unless   a   circuit    justice    or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies       this   standard    by

demonstrating      that   reasonable     jurists   would      find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Richmond has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.              See United States v.

Morris, 429 F.3d 65 (4th Cir. 2005) (holding that the relief

discussed in United States v. Booker, 543 U.S. 220 (2005), is not

available on collateral review to prisoners whose convictions

became final before Booker was decided). We dispense with oral

argument because the facts and legal contentions are adequately




                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -